Herbert, J.,
concur ring. My concurrence in In re Popp (1973), 35 Ohio St. 2d 142, was prompted by my concern over the lower court’s having proclaimed an unwarranted expansion of the issuance of the extraordinary writ of habeas corpus. I do not believe courts should begin issuing these writs, in otherwise moot cases, solely because a so-called “public interest” has been declared.
The case of In re Fisher (1974), 39 Ohio St. 2d 71, did not present the issue of mootness or involve a discussion of collateral disability. See the concurring opinion in State v. Wilson (1975), 41 Ohio St. 2d 236, 238.